Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-10 is the inclusion of the limitations of a liquid discharging head that includes wherein an area, of the pressure chamber, which is projected in the first direction is not
more than 50000 µm2, a diameter of the nozzle is increased from the one side toward the other side in the first direction, and a relationship of: θ + 1.5 x 10-4 x S > 11 is satisfied, provided that θ is an inclination angle of an inner wall surface of the nozzle with respect to the first direction, and that the area of the pressure chamber is S µm2. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugai (US 2019/0389208) disclose a liquid-ejecting apparatus having a nozzle that ejects liquid, a pressure-chamber, a pressure-change-portion that changes a pressure of the liquid in the pressure-chamber and a controller to control the pressure-change-portion.  The controller executes first control of decreasing the pressure of the liquid in the pressure-chamber.  Tamai (US 2017/0274652) disclose a nozzle plate having a nozzle base member with a plurality of nozzle holes to discharge droplets and a liquid-repellent film.  Each of the plurality of nozzle holes has a straight hole part extending from the droplet discharge surface of the nozzle base member and having a constant diameter in a thickness direction of the nozzle base member.  Inoue (2010/0097423) discloses a nozzle plate for liquid ejector head.  The nozzle plate has a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853